Citation Nr: 9911605	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for an ulcer/hernia.

3.  Entitlement to service connection for residuals of a 
fracture to the right hand.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to assignment of a higher disability 
evaluation for service-connected healed fracture of the right 
anterior tenth rib, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately six years and four months of 
active duty service, to include the period from July 1961 to 
July 1964, February 1982 to February 1985, and from January 
1991 to March 1991, with subsequent and intervening periods 
of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision rendered 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied claims of 
entitlement to service connection for a right knee 
disability, a duodenal ulcer/hernia, a fracture to the right 
hand, arthritis of multiple joints, residuals of microwave 
radiation exposure, residuals of a concussion, pneumonia, a 
heart condition, allergies and a cyst.  The RO also granted 
the veteran's claims of entitlement to service connection for 
hypertension, evaluated as 10 percent disabling, and a healed 
fracture of the tenth rib, evaluated as noncompensable (0 
percent disabling) effective from March 8, 1994.  The veteran 
filed a timely appeal as to all decisions, except as to his 
rating for hypertension.  However, in a letter from the 
veteran received in September 1994, he stated that he wished 
to withdraw his appeals on all issues except for entitlement 
to service connection for a right knee disability, a duodenal 
ulcer/hernia, a fracture to the right hand, and arthritis of 
multiple joints, and entitlement to a compensable evaluation 
for his service-connected healed fracture of the tenth rib. 

In April 1995, the RO increased the veteran's evaluation for 
his service-connected healed fracture of the tenth rib to 10 
percent effective from March 8, 1994.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his substantive appeal, received in September 1994, the 
veteran indicated that he desired a hearing before a Member 
of the Travel Board.  However, in a statement received by the 
RO in October 1996, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. § 20. 
702(e) (1998).  

Finally, the Board notes that in his original application for 
service connection, the veteran asserted that he had "a 
duodenal hernia."  Subsequently, medical records were 
obtained which showed a diagnosis of a hiatal hernia, and the 
RO referred to his claim as a claim for an ulcer in its July 
1994 statement of the case.  Accordingly, the Board has 
framed the issue broadly, to include both a claim for an 
ulcer and a hernia, as indicated on the cover page of this 
decision. 


FINDINGS OF FACT

1.  There is no medical diagnosis of an ulcer.

2.  There is no medical evidence of a nexus between current 
right knee disability, hernia, residuals of a fracture to the 
right hand or arthritis of multiple joints, and any of the 
veteran's periods of military service.

3.   The veteran's service-connected healed fracture of the 
tenth rib is productive  of intermittent pain and arthritis 
on X-ray.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
knee disability, for an ulcer and hernia, for residuals of a 
fracture to the right hand, and for arthritis of multiple 
joints are not well grounded.   38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for 
service-connected healed fracture of the tenth rib have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5297 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  In addition, in the case of any veteran who 
served for 90 days or more, certain chronic diseases, 
including arthritis and peptic ulcers (gastric or duodenal), 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, the initial question in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, a claimant must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded; that is, the 
claim must be plausible and capable of substantiation.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that in order for a service connection 
claim to be well-grounded, there must be competent evidence:  
i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


Background

In this case, service medical records include an enlistment 
examination report, dated in August 1958, which shows that 
his musculoskeletal system, and his abdomen and viscera, were 
clinically evaluated as normal.  An accompanying report of 
medical history shows that the veteran reported that both of 
his knees had a "catch" when squatting, and that there was 
no locking, and that the condition was not considered 
disabling.  Service medical records show that in August 1977, 
while on active duty for training, the veteran fractured his 
tenth right rib.  

An enlistment examination report, dated in June 1981, is 
remarkable for a notation of a 1977 auto accident resulting 
in a right knee condition.  At that time, his musculoskeletal 
system, and his abdomen and viscera, were clinically 
evaluated as normal.  Service medical records, dated in April 
1982, show that the veteran was treated for a pulled muscle 
in the back of his right leg, and that a possible muscle tear 
at the biceps femoris, or a meniscus tear, was suspected.  An 
annual examination report, dated in January 1983, is 
remarkable for a notation of a three-inch sickle-shaped scar 
on the right hand, and a scar inside the forearm from the 
wrist to the elbow.  An accompanying report of medical 
history shows that the veteran reported that he had sustained 
a right knee injury at age 15, and a compound fracture of the 
right hand at age 38.  A positive history of a hiatal hernia 
was also noted.  Service medical records, dated in July 1983, 
show treatment for epigastric distress with an assessment of 
a viral syndrome vs. an abdominal infection.  Service medical 
records dated between June and July of 1987 show that he was 
evaluated for chronic pain which was associated with 
arthritis, and that a history of rib fractures and arthritis 
secondary to trauma, as well as arthritis of the knees and 
ankles, was noted.  The assessment was degenerative joint 
disease.  A separation examination report, dated in March 
1991, is remarkable for notations of degenerative joint 
disease of an unspecified knee, and that the veteran was on 
medication for this disorder.  An accompanying report of 
medical history shows that the veteran reported that he had 
had recurring joint pains for over ten years.  

Records from Paul K. Davis, M.D., dated between 1988 and 
1994, show that in January 1988 the veteran wanted to discuss 
treatment for rib injuries which he said had occurred in 
Vietnam.  A "strong family history of arthritis" was noted.  
He was treated for epigastric tenderness in December 1989.  
The relevant diagnoses were upper respiratory infection, and 
possible mild gastritis. 

Outpatient records from the Reynolds Army Community Hospital 
(RACH), dated in July and August of 1994, indicate that the 
veteran was being evaluated for his arthritis for a medical 
board.  He complained of joint pains, including pain in the 
ankles, wrists and hands.  He also reported a past history of 
a hiatal hernia, and a history of a compound fracture to the 
right hand (small finger) in 1976-77 which was indicated to 
not have been in the line of duty.  The diagnoses included 
probable arthritis at the wrists.  The reports also note that 
the veteran's chronic arthritis was not incurred in the line 
of duty, and that the veteran's left hand disorder was 
secondary to prior injuries and arthritis.  Accompanying X-
ray reports indicate that the veteran's wrists did not show 
arthritis or inflammatory change, that his ankles were within 
normal limits except for a spur on the left, and that he had 
degenerative joint disease of the knees.  The reports 
indicated that the veteran would not require any follow-up 
appointments for his arthritis, and that he could perform 
military duties within the limits of his current profile and 
was not worldwide deployable.

In May 1994, the veteran underwent a VA examination.  Review 
of the examination report shows that the veteran reported 
that he was taking medication for multiple musculoskeletal 
pains.  The relevant diagnosis in an accompanying chest X-ray 
report was a small hiatal hernia.

The claims file contains several lay statements dated in 
October 1994.  These letters essentially assert that the 
veteran was treated for arthritis, a hernia, an ulcer and 
fractures of the right hand during active duty and/or active 
duty for training.  Several of these statements report that 
the veteran was treated for the claimed disabilities by Dr. 
Davis.  Two of these statements appear to assert that some of 
the veteran's medical records may be missing. 

A review of a statement accompanying the veteran's claim 
application, received by the RO in March 1994, shows that he 
stated that in about 1988, while employed at his "civilian 
occupation of [as] a California State Police Officer," he 
was responding to an emergency situation when the front seat 
became unattached and he slammed into the radio mount.  He 
stated that his kneecap was pushed to the side and that he 
sustained torn cartilage, and that he was allowed to remain 
on the force after a period of rehabilitation and treatment 
by "a state contracted doctor."  He further asserted that 
he sustained arthritis secondary to fractured ribs after an 
injury during active duty for training in August 1977.  
Finally, he stated that he was diagnosed with a hernia by Dr. 
Davis.  

A review of the transcript from his personal hearing held in 
September 1994, shows that the veteran argued that he was 
first diagnosed with arthritis of his knees, ankles and 
wrists, as well as and a hiatal hernia and a duodenal ulcer, 
during his second period of active duty.  He also indicated 
that he was treated for these disabilities by Dr. Davis 
following his second period of active duty, from about 1985 
to 1993.  He said that he has fractured the small finger of 
his right hand several times, and that the most prominent 
injury occurred during his first period of active duty in the 
Navy.  Finally, he stated that he injured his right knee 
while on active duty for training in 1977 at the Oakland Army 
Base, when he hit a radio while in his patrol car.

Analysis 

To the extent that the veteran has filed a claim for a 
duodenal ulcer, the claims file does not contain competent 
evidence showing that the veteran currently has a duodenal 
ulcer.  Without a medical diagnosis of current disability, 
the veteran's claim for a duodenal ulcer must be deemed not 
well-grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As for the veteran's claims for a hiatal hernia, arthritis of 
multiple joints, a right knee disorder and a right hand 
disorder, the claims file does not contain medical evidence 
showing that any of these disorders are related to any injury 
or disease incurred in or aggravated during active duty or 
any period of active duty for training, or related to any 
injury suffered during any period of inactive duty training.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131.

With regard to the claim for a hiatal hernia, the service 
medical records are entirely silent as to treatment or a 
diagnosis of a hiatal hernia.  The first diagnosis of a 
hiatal hernia is found in the VA examination report, dated in 
May 1994.  This is approximately three years after the 
veteran's separation from his last period of active duty 
service.  

With regard to the veteran's claim for arthritis of multiple 
joints and a right hand disorder, the Board notes that the 
notations of arthritis in the service medical records are all 
related to treatment for residuals of his fracture of the 
tenth rib, for which service connection has previously been 
granted, and that the first indication of arthritis in the 
medical records which is not related to the veteran's 1977 
rib fracture is a diagnosis "by history" of degenerative 
joint disease of the knees and ankles, dated in June 1987.  
Even accepting this reported diagnosis as true for well-
grounded purposes, it comes approximately two years after the 
veteran's second period of active duty.  Thus, there is no 
evidence that arthritis became manifest to a compensable 
degree within a year of separation from his second period of 
active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  To the 
extent it may be argued that the report of medical history 
accompanying the veteran's March 1991 separation examination 
report noted "recurring joint pain" of more than ten years' 
duration, and that this is sufficient to render the claim 
well grounded, the Board notes that this "diagnosis" is 
without citation to clinical findings or medical history, and 
is therefore apparently a bare transcription of lay history.  
In this regard, service medical records do not otherwise show 
treatment or a diagnosis involving multiple joint pain.  
Therefore, the Board finds that this "diagnosis" does not 
constitute "competent medical evidence" that the veteran has 
a diagnosis of recurrent joint pain that is related to his 
service.  See LaShore V. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  As such, the veteran's claims must be denied as 
not well grounded.

With regard to the veteran's claim for a right knee disorder, 
the veteran's assertions that he injured his right knee while 
on active duty for training are accepted for well-grounded 
purposes.  In fact, service medical records document 
treatment for complaints related to the right lower extremity 
in April 1982.  However, there is no medical evidence linking 
a current disability to the injury.  It would appear that the 
April 1982 injury was an acute and resolved condition since 
the next indication of a right knee disorder is the diagnosis 
"by history" of degenerative joint disease of the knees and 
ankles found in RACH records dated in June 1987.  This is 
approximately two years and four months after the veteran's 
second period of active duty.  Therefore, there is no 
evidence that arthritis of the right knee became manifest to 
a compensable degree within a year of separation of his 
second period of active duty service.  See 38 C.F.R. §§ 
3.307, 3.309.  There is otherwise no medical evidence linking 
arthritis of the right knee to an injury during service. 

The Board acknowledges the statement of the veteran, and the 
lay statements, to the effect that the claimed disabilities 
are related to inservice injuries.  However, the to extent 
that these statements suggest current disabilities and a 
nexus to his service, they are not competent since the Court 
has clearly indicated a layperson is not competent to make a 
medical diagnosis or to offer an opinion as to etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In other words, medical diagnoses of current disability and 
medical evidence linking such current disability to service 
is needed to render the claims well-grounded.  The Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well-ground his service connection 
claims.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

As a final matter, the Board has considered the veteran's 
representative's assertion that these claims should be 
remanded so that the veteran may be afforded VA examinations 
to determine the etiology of the currently claimed 
conditions.  While it is true that VA's duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991), it is well established that the submission of 
a well-grounded claim is a prerequisite to the triggering of 
the duty-to-assist obligation under 38 U.S.C.A.       § 
5107(a).  Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991); 
see also Suttmann v. Brown, 5 Vet. App. 127, 137 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Shogren v. 
Brown, 7 Vet. App. 14, 16 (1994); Epps v. Gober, 126 F.3d 
1464 (1997).  Accordingly, in light of the veteran's failure 
to submit well-grounded claims, VA has no duty to provide the 
veteran with an examination to determine the etiology of the 
claimed conditions, or to attempt to confirm a diagnosis of 
an ulcer.  

As a related matter, two of the lay statements appear to 
assert that the veteran's service medical records may be 
incomplete due to the nature of his military intelligence 
duties.  However, the veteran has primarily cited to RACH 
records and treatment by Dr. Davis as proof of his claims, 
and these records have been obtained.  The Board is not aware 
of any records of treatment which may exist and which have 
not been associated with the claims file.  Therefore, the 
Board finds that the obligation imposed by 38 U.S.C.A. 
§ 5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under 38 U.S.C.A. § 5103(a) 
to assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained); see also Epps 
v. Brown, 9 Vet. App. 341 (1996) (38 U.S.C.A. § 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration)).  However, the Board notes 
that VA has a duty to advise the veteran that should he 
obtain medical evidence in support of this argument, it may 
be sufficient to reopen his claim.  See McKnight v. Gober, 
131 F.3d 1483 (Fed Cir 1997). 

In closing, the Board stresses that the "duty to assist" 
set forth at 38 U.S.C.A. § 5107(b), is not triggered until 
the veteran fulfills his duty of submitting a claim that is 
well-grounded.  Moreover, the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Increased Rating

With regard to the fracture of the right rib issue, the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection, and, as 
such, the claim for the increased evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Moreover, after reviewing the VA examination 
report dated in May 1994, the Board finds that this 
examination report, and the other evidence of record, 
collectively allow for proper review of the veteran's claim 
and that no useful purpose would be served by remanding the 
veteran's claim for further development. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board will consider 
the potential application of the various other provisions of 
the regulations governing VA benefits, whether or not they 
were raised by the appellant, as well as the entire history 
of the appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disabilities of the ribs are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5297.  However, where 
the particular disability for which the veteran is service 
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case DC 
5297 provides for an evaluation for the removal of ribs, 
rather than for residuals of a healed fracture of the tenth 
rib.  The veteran's residuals of a healed fracture of the 
tenth rib are thus being evaluated by analogy under this 
code.  This code provides that a 10 percent evaluation will 
be assigned for the removal of one rib or the resection of 
two or more ribs without regeneration.  A 20 percent 
evaluation will be assigned for the removal of two ribs.

The veteran's service medical records show that in August 
1977 he fractured his tenth rib during a fall on an obstacle 
course.  Complete healing was expected in two to three weeks.  
He was profiled for 30 days.  Service medical records, dated 
in August 1983, show that the veteran was diagnosed with 
degenerative joint disease of the rib cage secondary to 
trauma, and that his residuals included severe pain during 
running.  A record, dated in March 1984, shows that the 
veteran was diagnosed with chronic pain syndrome secondary to 
a prior rib injury.

Records from Dr. Paul K. Davis, dated in June 1990, note a 
complaint of rib pain.  

In May 1994, the veteran was afforded a VA physical 
examination.  A review of the examination report shows that 
the veteran complained of intermittent pain due to his rib, 
and that he took medication for "multiple musculoskeletal 
pains."  On examination, the veteran was found to have 
normal gait and posture.  The veteran's chest was symmetrical 
with normal diameter.  There were no abnormalities over the 
rib cage and no tenderness to palpation.  The lungs were 
clear to auscultation and percussion.  The relevant 
impression was history of fracture, right anterior tenth rib, 
intermittently symptomatic by history, rule out X-ray change.  
An accompanying X-ray report contains an impression of old 
right tenth rib fracture.

Records from an Army hospital at Ft. Sill, Oklahoma, show 
that the veteran was evaluated in July and August of 1994, 
and that he reported a history of a fractured right rib with 
pain and arthritis in that area.  There were no relevant 
clinical findings, and the diagnoses were chronic arthritis 
and degenerative joint disease.   However, these diagnoses 
appear in conjunction with findings of degenerative joint 
disease and/or arthritis in the wrists, knees and ankles.

A review of the transcript from the veteran's hearing, held 
in September 1994, shows that he reported that he had 
intermittent rib pain, particularly when lifting.

The Board acknowledges the veteran's statements and testimony 
regarding his intermittent pain which he believes are 
associated with his service-connected residuals of a healed 
fracture of the tenth rib.  The veteran has reported that he 
has intermittent pain in the area of his right tenth rib, 
particularly upon lifting.  His service medical records show 
that he has been diagnosed with arthritis secondary to this 
fracture.  His May 1994 VA examination report shows that X-
rays revealed evidence of an old  right tenth rib fracture.  
Based on the foregoing, it is the Board's judgment that the 
veteran's overall disability picture at this time reflects an 
intermediate degree of residual pain that, when rated by 
analogy under DC 5297, amounts to an impairment requisite to 
the removal of one rib warranting an evaluation of 10 
percent.  Accordingly, the Board affirms the RO's 
determination that this disability is 10 percent disabling.

A rating in excess of 10 percent is not warranted as there is 
insufficient evidence showing that the residuals of the 
veteran's healed fracture of the right tenth rib are of such 
severity that they amount to, by analogy, a resection of two 
ribs as required for a 20 percent rating under DC 5297.  The 
veteran has described his pain as intermittent, and there is 
no showing of a limitation of motion or weakness due to this 
disability.  Accordingly, an evaluation in excess of 10 
percent is not warranted under DC 5297.  

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, under DC 5010, arthritis due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a.  Again, there is no showing of 
limitation of motion, including due to pain, and there is 
therefore no basis for assignment of a rating in excess of 
the current 10 percent.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In reaching the decision on the increased rating issue, the 
Board considered the doctrine of reasonable doubt. However, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

